320 F.2d 915
NATIONAL LABOR RELATIONS BOARDv.COLONY MATERIALS, INC.
No. 7196.
United States Court of Appeals Tenth Circuit.
March 25, 1963.

On petition for enforcement of an order of the National Labor Relations Board.
Dominick L. Manoli, Assoc. Gen. Counsel, and Marcel Mallet-Prevost, Asst. Gen. Counsel, N.L.R.B., Washington, D. C., for petitioner.
Leonard L. Pickering, Albuquerque, N. M., for respondent.
Before MURRAH, Chief Judge, and SETH, Circuit Judge.
PER CURIAM.


1
Dismissed, without prejudice, March 25, 1963, on motion of petitioner.